—Order of disposition, Family Court, New York County (Leah Marks, J.), entered on or about April 29, 1997, which, upon a fact-finding determination of permanent neglect dated March 4, 1997, terminated respondent’s parental rights to the subject child and committed custody and guardianship of that child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The record supports the Family Court’s conclusion that petitioner established by clear and convincing evidence that respondent failed to maintain consistent contact with the subject child or to plan for the child’s future despite diligent efforts by petitioner to assist respondent to strengthen the parent-child relationship (see, Matter of Ronald YY., 101 AD2d 895). The record also amply supports Family Court’s determination that freeing the child for adoption by her foster parents with whom she has lived for more than a year was in the child’s best interests. In this connection, we note that the alternative disposition preferred by respondent pursuant to which the child would be placed with respondent’s sister was plainly inappropriate. Respondent’s sister already has 10 children in her home and the evidence adduced at the dispositional hearing indicates that the resources available to those children are already spread thin. To introduce an additional child into respondent’s sister’s household, particularly one such as the subject child who has been shown to have special needs, would not have been a responsible disposition.
Concur — Sullivan, J. P., Milonas, Williams, Andrias and Saxe, JJ.